Citation Nr: 1340428	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  04-41 749A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2007, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In October 2011, the Veteran was advised that the Veterans Law Judge who had conducted the May 2007 hearing was no longer employed by the Board and asked the Veteran if he desired to appear at an additional hearing.  In November 2011, the Board received the Veteran's reply that he did not wish to appear at a hearing and to consider his case on the evidence of record.

In an April 2012 decision, the Board assigned a 70 percent initial disability rating for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

Also in the April 2012 decision, the Board remanded the Veteran's claim for entitlement to service connection for hypertension.  This claim has not been re-certified and thus the Board does not currently have jurisdiction over such claim.


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1968 to December 1969.

2.  On November 7, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  More specifically, the Veteran, through his representative, submitted a letter dated October 8, 2013, indicating that he wished to withdraw all claims presently pending before VA.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


